Execution Copy
 
THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933 (THE “ACT”), AND ARE PROPOSED TO BE ISSUED IN RELIANCE UPON THE SAFE
HARBOR PROVIDED BY REGULATION D AND/OR REGULATION S PROMULGATED UNDER THE ACT.
SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S, PURSUANT TO AN
EFFECTIVE REGISTRATION UNDER THE ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION UNDER THE ACT.




SECURITIES PURCHASE AGREEMENT


by and among








CHINDEX INTERNATIONAL, INC.
as the Company


and


INTERNATIONAL FINANCE CORPORATION
as the Purchaser








Dated:  December  10, 2007
 


--------------------------------------------------------------------------------



This Securities Purchase Agreement (this “Agreement”) is dated as of December
10, 2007, by and between CHINDEX INTERNATIONAL, INC., a company organized and
existing under the laws of the State of Delaware of the United States (the
“Company”) and INTERNATIONAL FINANCE CORPORATION, an international organization
established by Articles of Agreement among its Member Countries (the
“Purchaser”).
 
WHEREAS, the Company proposes to issue, and the Purchaser proposes to purchase,
US$10,000,000 of the Company’s Class A Common Stock upon the terms and subject
to the conditions of this Agreement;
 
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other good and valuable consideration the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:
 
1.  Definitions
 
For all purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires the following terms shall have the
meanings set forth below.  Defined terms used but not otherwise defined herein
shall have the meanings given to such terms in the other sections of this
Agreement.
 
“Act” means the Securities Act of 1933, as amended.
 
“Affiliate” of any specified Person means:
 
 
(a)
any other Person directly or indirectly controlling or controlled by or under
direct or indirect common control with such specified Person, or

 
 
(b)
any other Person who is a director or executive officer of:

 
 
(1)
such specified Person,

 
 
(2)
any Subsidiary of such specified Person, or

 
 
(3)
any Person described in clause (a) above.

 
For the purposes of this definition, “control” when used with respect to any
Person, means the direct or indirect ownership of in excess of 50% of the equity
interests in such Person or the power to direct or influence the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.
 
“Agreement” has the meaning given in the recitals.
 
“Applicable Law” means, with respect to any Person or any property, any statute,
rule, regulation, law or ordinance, writs, or any judgment, decree, injunctions
or order applicable to such Person or such property.
 

1

--------------------------------------------------------------------------------



“Business Day” means a day other than Saturday, Sunday or any day on which banks
located in New York and Hong Kong are authorized or obligated to close.
 
“Charter Documents” mean, with respect to a Person, its articles of
incorporation, certificate of incorporation, operating agreements, by-laws,
joint venture agreement or shareholder agreement (if applicable), or other
organizational documents of such Person.
 
“Clinics” means Beijing United Family Jianguomen Clinic, Inc. (“北京和睦家建国门诊所有限公司”
in Chinese), Beijing United Family Clinic, Inc. (“北京市和睦家诊所有限责任公司” in Chinese),
Shanghai United Family Clinic, Inc. (“上海和美家诊所有限公司” in Chinese).
 
“Closing” has the meaning given in Section 4(a).
 
“Closing Date” has the meaning given in Section 4(a).
 
“Commission” means the U.S. Securities and Exchange Commission.
 
“Common Stock” means shares of common stock of the Company, par value $0.01 per
share, divided into common stock (“Class A”) and class B common stock (“Class
B”) respectively.
 
“Company” has the meaning given in the recitals.
 
“Disclosure Schedule” has the meaning given in Section 5.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“GAAP” means United States generally accepted accounting principles applied on a
consistent basis during periods involved.
 
“Governmental Authority” means any multinational, federal, state, national,
provincial, local or other governmental authority, governmental or regulatory
agency or body, court, commission, board, bureau, agency, legislative or
quasi-legislative body or instrumentality, arbitrator or self-regulatory
organization of applicable jurisdictions.
 
“Group Companies” means Beijing Chindex Hospital Management Consulting Co., Ltd.
(“北京美中互利医院管理咨询有限公司” in Chinese), Beijing United Family Health Center
(“北京和睦家妇婴医疗保健中心” in Chinese), Shanghai United Family Hospital, Inc.
(“上海和睦家医院有限公司” in Chinese), Chindex Holdings International Trade (Tianjin) Co.,
Ltd. (“清达互利国际贸易（天津）有限公司” in Chinese), Chindex Shanghai International Trading
Company, Ltd. (“谦达国际贸易（上海）有限公司” in Chinese), Chindex (Beijing) International
Trading Co., Ltd. (“美中互利（北京）国际贸易有限公司” in Chinese), the Clinics, the Company, and
the Company’s other existing and future, direct and indirect, Subsidiaries.
 
“JPM Documents” means the Securities Purchase Agreement between the Company and
Magenta Magic Limited dated November 7, 2007, the Investor Rights Agreement
between the Company and Magenta Magic Limited dated November 13, 2007, the
Registration Rights Agreement between the Company and Magenta Magic Limited
dated November 13, 2007, the
 

2

--------------------------------------------------------------------------------



Company’s Tranche B Convertible Notes due 2017 and the Company’s Tranche C
Convertible Notes due 2017.
 
“Lien” means a mortgage, charge, pledge, lien, encumbrance, adverse claim, right
of first refusal, hypothecation, preferential arrangement or restriction of any
kind, including any restriction on the use, voting, transfer, receipt of income
or other attributes of ownership, or any other similar security interest or
agreement.
 
“Material Adverse Effect” means a material adverse effect on the business,
management, operations or financial condition of the Company and its
Subsidiaries taken as a whole; provided that no change or effect arising out of
or in connection with or resulting from any of the following shall be deemed,
either alone or in combination, to constitute or contribute to a Material
Adverse Effect: (i) general economic conditions or changes affecting any country
or market generally; (ii) conditions or fluctuations in financial markets in any
jurisdiction; (iii) conditions affecting the entire medical products
distribution industry or the medical services industry generally in any
jurisdiction; or (iv) any action, change, effect, circumstance or condition
expressly required by or in connection with this Agreement or directly or
demonstrably attributable to the execution, performance or announcement of this
Agreement or the transactions contemplated hereby.
 
“NASDAQ” means The Nasdaq Stock Market, Inc.
 
“Permits” means all material licenses, permits, certificates, consents, orders,
approvals and other authorizations presently required or necessary from all
Governmental Authorities.
 
“Person” means any individual, corporation, company (including any limited
liability company), association, partnership, joint venture, trust,
unincorporated organization, government or any agency or political subdivision
thereof, or any other entity.
 
“PFIC” has the meaning given in Section 6(c).
 
“PRC” means the People’s Republic of China, not including Taiwan, Hong Kong and
Macau.
 
“Preferred Stock” has the meaning given in Section 5(b)(i).
 
“Proceeding” means an action, claim, suit or demand before or brought by any
Governmental Authority.
 
“Purchase Price” has the meaning given in Section 3(a).
 
“Purchaser” has the meaning given in the recitals.
 
“Regulation D” has the meaning given in Section 3(b).
 
“Regulation S” has the meaning given in Section 3(b).
 
“SEC” means the Securities and Exchange Commission of the United States.
 
“Securities” means the Tranche A1 Shares.
 

3

--------------------------------------------------------------------------------



“Subsidiary” means, (i) in respect of any Person, any corporation, company
(including any limited liability company), association, partnership, joint
venture or other business entity of which at least a majority of the total
voting power or the voting stock is at the time owned or controlled, directly or
indirectly, by such Person, or (ii) in respect of the Company, without prejudice
to the foregoing entities under paragraph (i), any corporation, company
(including any limited liability company), association, partnership, joint
venture or other business entity from time to time organized and existing under
the laws of the PRC whose financial reporting is consolidated with the Company
pursuant to GAAP in any audited financial statements filed by the Company with
the Commission in accordance with the Exchange Act, including without limitation
each Clinic.
 
“Tranche A1Shares” has the meaning given in Section 3(a).
 
“Transaction Documents” means this Agreement and the Voting Agreement, or any of
them as the context may so require.
 
“US$” means the lawful currency of the United States from time to time.
 
"Voting Agreement" means the voting agreement to be entered into the holders of
Class B Common Stock with respect to the approval of this transaction, in the
form attached hereto as Exhibit A.
 
2.  Rules of Construction.
 
Unless the context otherwise requires:


(a)  a term has the meaning assigned to it;
 
(b)  “or” is not exclusive;
 
(c)  words in the singular include the plural, and in the plural include the
singular;
 
(d)  all references in this Agreement to “Sections”, “Exhibits” and other
subdivisions are to the designated Sections, Exhibits and subdivisions of this
Agreement as originally executed;
 
(e)  a reference to any person is, where relevant, deemed to be a reference to
or to include, as appropriate and expressly permitted under the Transaction
Documents, that person’s successors and assignees or transferees;
 
(f)  the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Section or
other subdivision;
 
(g)  references to a statute or statutory provision are to be construed as a
reference to that statute or statutory provision as it may be amended from time
to time; and
 

4

--------------------------------------------------------------------------------



(h)  the word “knowledge” and other words of similar import used herein in
respect of the Company, any of its Subsidiaries and/or any of its Affiliates,
unless the context expressly states otherwise, means the actual knowledge after
due inquiry of Roberta Lipson, Elyse Beth Silverberg, Lawrence Pemble and Anne
Marie Moncure.
 
3.  Purchase and Sale of Tranche A1 Shares.
 
(a)  Subject to the terms and conditions of this Agreement, the Company will
issue and sell to the Purchaser, and the Purchaser will purchase from the
Company at the Closing 359,195 shares of the Company’s Class A Common Stock (the
“Tranche A1 Shares”) at a purchase price of US$27.84 per share for US$10,000,000
(“Purchase Price”).
 
(b)  The Purchaser understands that the Securities are being offered and sold to
it in reliance on the safe harbor provided by Regulation D promulgated under the
Securities Act (“Regulation D”) and/or Rules 901 through 905 under the Act
(“Regulation S”) so that the registration requirements of the Act do not apply
and that the Company is relying on the truth and accuracy of the
representations, warranties and agreements of the Purchaser set forth in Section
7 of this agreement in relying on such safe harbor.
 
4.  Closing and Delivery.
 
(a)  Upon the terms and subject to the conditions set forth in this Agreement,
the issue and sale to the Purchaser of the Tranche A1 Shares under this
Agreement (the “Closing”) shall occur at the offices of Hughes Hubbard & Reed
LLP, or at such other place as the Company and the Purchaser mutually agree, at
or about 10:00 a.m., New York City time, on the second Business Day after all of
the conditions set forth in Section 8 have been satisfied or, in the sole
discretion of the Purchaser, waived or on such other time or Business Day on or
prior to January 31, 2008 as may be mutually agreed upon by the Company and the
Purchaser (the “Closing Date”).  At the Closing:
 
(i)  The Company shall
 
(1)  deliver to the Purchaser a share certificate or certificates duly endorsed
to the Purchaser representing the number of a Tranche A1 Shares provided in
Section 3(a);
 
(2)  have duly registered the name of the Purchaser with the Company’s transfer
agent as record owner of the number of Tranche A1 Shares sold to the Purchaser;
and
 
(3)  deliver to the Purchaser the Transaction Documents to which it is a party
duly executed by  the Company.
 
(ii)  The Purchaser shall
 
(1)  deliver to the Company the purchase price in the amount of US$10,000,000
for the Tranche A1 Shares pursuant to Section 3(a) by wire transfer of
 

5

--------------------------------------------------------------------------------



immediately available funds to an account of the Company, which shall be
designated by the Company at least two (2) Business Days prior to the Closing
Date; and
 
(2)  deliver to the Company the Transaction Documents to which it is a party
duly executed by  the Purchaser.
 
5.  Representations and Warranties of the Company.  Except as set forth in (i)
the Disclosure Schedule to be made part of this Agreement (“Disclosure
Schedule”) or (ii) any SEC Reports filed by the Company including the exhibits
incorporated by reference since March 31, 2007 and prior to the Closing Date,
which exceptions shall be deemed part of the representations and warranties made
hereunder, the Company represents and warrants to the Purchaser the following as
of the date of this Agreement, and such representations and warranties shall be
deemed to also be made as of the Closing Date (if different from the date of
this Agreement), provided that each representation or warranty deemed to be made
after the date of this Agreement shall be deemed to be made by reference to the
facts and circumstances existing at the date on which such representation or
warranty is deemed to be made (except that, for the avoidance of doubt, any
representation or warranty that is expressed to be made by reference to the
facts and circumstances existing as at a specific date shall be made by
reference to the facts and circumstances existing as at such specific date);
 
(a)  Organization, Good Standing and Qualification.  The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Delaware and has full corporate power and authority to
conduct its business as currently conducted.  Each Group Company is
duly  organized, validly existing and in good standing under the laws of the
jurisdiction(s) where it is organized and/or conducts its business, and has full
corporate power and authority to conduct its business as currently
conducted.  The Company is duly qualified to do business as a foreign
corporation and is in good standing in all jurisdictions in which the character
of the property owned or leased or the nature of the business transacted by it
makes qualification necessary except where the failure to be so qualified would
not be reasonably expected to have a Material Adverse Effect.  The Charter
Documents of each of the Subsidiaries organized and existing under the PRC laws
are valid and have been duly approved or registered (as required) by competent
PRC Governmental Authorities.
 
(b)  Capitalization and Voting Rights.  All of the issued and outstanding shares
of the Company’s capital stock as of the Closing are duly authorized, validly
issued, fully paid and non-assessable, were issued in accordance with the
registration or qualification provisions of the Act, if applicable, and any
relevant “blue sky” laws of the United States, if applicable, or pursuant to
valid exemptions therefrom and were issued in compliance with other applicable
laws (including, without limitation, applicable PRC or Delaware laws, rules and
regulations) and are not subject to any rescission right or put right on the
part of the holder thereof nor does any holder thereof have the right to require
the Company to repurchase such capital stock. The authorized capital stock of
the Company consists of shares of stock of all classes.
 
(i)  The authorized capital stock is divided into 28,700,000 shares of Common
Stock, $0.01 par value per share, including 3,200,000 shares designated as Class
B Common Stock, and 500,000 shares of Preferred Stock, $0.01 par value per share
(the
 

6

--------------------------------------------------------------------------------



“Preferred Stock”).  As of the date hereof, there were 7,049,437 shares of Class
A Common Stock issued and outstanding, 775,000 shares of Class B Common Stock
issued and outstanding and no shares of Preferred Stock issued and
outstanding.  As of September 30, 2007, the Company (x) had reserved a
sufficient number of shares of Common Stock for issuance to employees, directors
and consultants pursuant to the Company’s 1994 Stock Option Plan, 2004 Stock
Incentive Plan and 2007 Stock Incentive Plan, of which approximately 321,334
shares of Class A Common Stock are subject to outstanding, unexercised options
as of such date and (y) has issued and outstanding warrants to purchase an
aggregate of 430,559 shares of Common Stock of the Company pursuant to the 2004
and 2005 Securities Purchase Agreements as filed in the related SEC
Reports.  Other than as set forth above or as contemplated in the SEC Reports or
this Agreement, there are no other options, warrants, calls, rights, commitments
or agreements of any character to which any Group Company is a party or by which
either any Group Company is bound or obligating any Group Company to issue,
deliver, sell, repurchase or redeem, or cause to be issued, delivered, sold,
repurchased or redeemed, any shares of the capital stock of such Group Company
or obligating such Group Company to grant, extend or enter into any such option,
warrant, call, right, commitment or agreement.
 
(ii)  Voting and Other Agreements.  Except for the Voting Agreement and the JPM
Documents, the Company is not a party to any agreement, written or oral, and
there is no agreement, written or oral, with any Person that requires (x) the
voting or giving of written consents with respect to any security of the Company
(including, without limitation, any voting agreements, voting trust agreements,
shareholder agreements) or the voting by a director of the Company, (y) the
sale, transfer or other disposition with respect to any security of the Company
or (z) any restrictions with respect to the issuance or sale of any of the
Securities or the consummation of the transactions contemplated under the
Transaction Documents.
 
(c)  Issuance of Tranche A1 Shares.  The issuance of the Tranche A1 Shares has
been duly and validly authorized by all necessary corporate and stockholder
action, and the Tranche A1 Shares, when issued and paid for pursuant to this
Agreement, will be validly issued, fully paid and non-assessable shares of Class
A Common Stock, free from all Liens and free of any restrictions on transfer
other than contemplated by the Transaction Documents and Applicable Law.
 
(d)  Authorization; Enforceability.  The Company has all requisite corporate
right, power and authority to enter into each Transaction Document and to
consummate the transactions contemplated thereby. Each Transaction Document has
been duly executed and delivered by the Company and constitutes the legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as (i) the enforceability thereof may be
limited by bankruptcy, insolvency (including, without limitation, all laws
relating to fraudulent transfers), reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and (ii) rights of
acceleration, if any, and the availability of equitable remedies may be limited
by equitable principles of general applicability (regardless of whether
considered in a Proceeding in equity or at law). Except for the JPM Documents,
there are no preemptive rights or rights of first refusal on behalf of any
Person applicable to the issuance of any of the Securities.
 
(e)  No Conflict; Governmental and Other Consents.
 

7

--------------------------------------------------------------------------------



(i)  The execution, delivery and performance by the Company of the Transaction
Documents and the consummation of the transactions contemplated thereby will not
result in the violation of any Applicable Law or of any provision of the
Certificate of Incorporation or Bylaws, each as amended to date, of the Company
or any of the Group Companies, and will not conflict with, or result in a breach
or violation of, any of the terms or provisions of, or constitute (with due
notice or lapse of time or both) a default under, any lease, loan agreement,
mortgage, security agreement, trust indenture or other agreement or instrument
to which the Company, or any of the Group Company, is a party or by which it is
bound or to which any of its properties or assets is subject, except for the JPM
Documents, nor result in the creation or imposition of any Lien upon any of the
properties or assets of the Company, or any of the Group Company except to the
extent that any such violation conflict or breach would not be reasonably likely
to have a Material Adverse Effect.  Except for the JPM Documents, no holder of
any securities of the Company or any of its Subsidiaries has any rights
(“demand,” “piggyback” or otherwise) to have such securities registered by
reason of the intention to file, filing or effectiveness of a registration
statement pursuant to the Act and the rules and regulations promulgated
thereunder.
 
(ii)  No consent, approval, authorization or other order of any Governmental
Authority or other third-party, except under the JPM Documents,  is required to
be obtained by the Company in connection with the authorization, execution and
delivery of this Agreement or with the authorization, issue and sale of the
Securities hereunder, except such post-Closing filings as may be required to be
made with the Commission, NASDAQ and with any state or foreign blue sky or
securities regulatory authority and the draft notice(s) filed under the NASDAQ
Marketplace Rule 4310, which is not in strict compliance with the notice period
requirements under Rule 4310.
 
(f)  Accuracy of Reports.  All reports required to be filed by the Company
within the two years prior to the date of this Agreement (the “SEC Reports”)
under the Exchange Act have been filed with the Commission, complied at the time
of filing in all material respects with the requirements of their respective
forms except for the absence of the 2005 IFC Facility from the exhibit of the
relevant SEC Reports and, except to the extent amended, updated or superseded by
any subsequently filed report, were complete and correct in all material
respects as of the dates at which the information was furnished, and contained
(as of such dates) no untrue statements of a material fact nor omitted to state
any material fact necessary in order to make the statements contained therein,
in light of the circumstances under which they were made, not misleading.
 
(g)  Sarbanes-Oxley Act of 2002.  The Company is in compliance, in all material
respects, with all applicable provisions of the Sarbanes-Oxley Act of 2002 and
all rules and regulations promulgated thereunder.
 
(h)  Compliance with NASDAQ Listing Requirements. The Company is in compliance
in all material respects with all currently effective NASDAQ continued listing
requirements and corporate governance requirements as applied to the Company,
except for the draft notice filed under the NASDAQ Marketplace Rule 4310, which
is not in strict compliance with the notice period requirements under Rule
4310.  The Company’s Class A Common Stock is registered pursuant to Section
12(g) of the Exchange Act and is listed on NASDAQ, trading in
 

8

--------------------------------------------------------------------------------



the Class A Common Stock has not been suspended, and the Company has taken no
action designed to terminate, or likely to have the effect of terminating, the
registration of the Class A Common Stock under the Exchange Act or de-listing
the Class A Common Stock from NASDAQ.
 
(i)  No Registration.  Assuming the accuracy of the representations and
warranties made by, and compliance with the covenants of, the Purchasers herein,
no registration of the Securities under the Act is required in connection with
the offer and sale of the Securities by the Company to the Purchasers as
contemplated by this Agreement.
 
(j)  No Stabilization.  The Company has not and, no one acting on its behalf
has, (i) taken, directly or indirectly, any action designed to cause or to
result in, or that has constituted or which might reasonably be expected to
constitute, the stabilization or manipulation of the price of any security of
any of the Group Companies to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid anyone any compensation for
soliciting purchases of, the Tranche A1 Shares or (iii) paid or agreed to pay to
any person any compensation for soliciting another to purchase any other
securities of the Group Companies.
 
6.  Covenants of the Company.
 
The Company hereby covenants and agrees, and to the extent permitted by the
Applicable Law, agrees to cause each of other Group Companies to undertake:
 
(a)  During the 90-days period commencing on the date hereof and prior to making
any public disclosure or filings as may be required by Applicable Laws with
respect to any of the Transaction Documents and the transactions contemplated
hereby and thereby, to provide the Purchaser and its counsel with the reasonable
opportunity to review and comment on such public disclosure documents and
consider in good faith any comments received by the Purchaser or its counsel.
 
(b)  To pay all stamp, documentary and transfer taxes and other duties, if any,
which may be imposed by any Governmental Authorities or any political
subdivision thereof or taxing authority thereof or therein with respect to the
initial issuance of the Tranche A1 Shares or the sale thereof to the Purchaser.
 
(c)  During the five-year period commencing on the date hereof, the Company will
use its commercially reasonable efforts not to become, and cause its
Subsidiaries not to become, a “passive foreign investment company” within the
meaning of Section 1297 of the Internal Revenue Code of 1986 (“PFIC”).  If the
Company has knowledge that it or any of its Subsidiaries has become a PFIC, the
Company will promptly notify the Purchaser and provide all information relating
to the Company reasonably requested by the Purchaser that is necessary for it to
make a qualified electing fund (QEF) election.
 
7.  Purchaser’s Representations, Warranties and Agreements.  
 
(A)             The Purchaser represents and warrants to the Company that:
 

9

--------------------------------------------------------------------------------



(a)  The Purchaser is duly organized and validly existing under its formation
documents.
 
(b)  The Purchaser has all requisite power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby. This Agreement
has been duly executed and delivered by the Purchaser and constitutes the legal,
valid and binding obligation of the Purchaser, enforceable against the Purchaser
in accordance with its terms except as (i) the enforceability thereof may be
limited by bankruptcy, insolvency (including, without limitation, all laws
relating to fraudulent transfers), reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and (ii) rights of
acceleration, if any, and the availability of equitable remedies may be limited
by equitable principles of general applicability (regardless of whether
considered in a Proceeding in equity or at law).
 
(c)  The execution and delivery by the Purchaser of this Agreement and the
consummation of the transactions contemplated hereby will not result in the
violation of any law, statute, rule, regulation, order, writ, injunction,
judgment or decree of any court or Governmental Authority to or by which the
Purchaser is bound.  No consent, approval, authorization or other order of any
Governmental Authority or other third-party is required to be obtained by the
Purchaser in connection with the authorization, execution and delivery of this
Agreement.
 
(d)  Purchaser and its officers and agents have incurred no obligation or
liability, contingent or otherwise, for brokerage or finders’ fees or agents’
commissions or other similar payment in connection with this Agreement and will
indemnify and hold the Company harmless from any such payment alleged to be due
by or through Purchaser as a result of the action of Purchaser or its officers
or agents.
 
(e)  The Purchaser has sufficient knowledge and experience in financial, tax and
business matters to enable the Purchaser to utilize the information made
available to the Purchaser in connection with the transactions contemplated
hereby, to evaluate the merits and risks of an investment in the Securities and
to make an informed investment decision with respect to an investment in the
Securities.
 
(f)  The Purchaser is not a “U.S. Person” (as defined in Rule 902 of Regulation
S) and it understands that no action has been or will be taken in any
jurisdiction by the Company that would permit a public offering of the
Securities in any country or jurisdiction where action for that purpose is
required.  The Purchaser is not acquiring the Securities for the account or
benefit of any U.S. Persons except in accordance with exemption from
registration requirements of the Act below or in a transaction not subject
thereto.
 
(g)  The Purchaser did not become aware of the Company or the Securities through
any form of “directed selling efforts” (as defined in Rule 902 of Regulation S),
general solicitation or general advertising in violation of the Act has been or
will be used nor will any offers by means of any directed selling efforts in the
United States be made by the Purchaser or any of its representatives in
connection with the offer and sale of any of the Securities.
 

10

--------------------------------------------------------------------------------



(h)  The Purchaser is acquiring the Tranche A1 Shares for its own account and
not with a view to the immediate resale or distribution thereof and has no
present intention of immediately selling or otherwise distributing such
shares.  The Purchaser is an international organization established by Articles
of Agreement among its Member Countries, and an “accredited investor” as such
term is defined in Regulation D.
 
(B)             The Purchaser agrees with the Company as follows:
 
(a)             The Purchaser acknowledges that the Tranche A1 Shares are
“restricted securities” as defined in Rule 144 under the Act.
 
 (b)             The Purchaser and the Company agree that the Company will
refuse to register any transfer to the Tranche A1 Shares not made in accordance
with the provisions of Regulation S under the Act, pursuant to registration
under the Act, or pursuant to an available exemption from registration.
 
(c)             The Purchaser agrees to resell the Tranche A1 Shares only in
accordance with the provisions of Regulation S under the Act, pursuant to
registration under the Act, or pursuant to an available exemption from
registration pursuant to the Act.
 
(d)             The Purchaser acknowledges and agrees that all certificates
representing the Tranche A1 Shares will be endorsed with the following legend in
accordance with Regulations S under the Act:
 
“THE SECURITIES REPRESENTED BY THE CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1993 (THE “ACT”), AND HAVE BEEN ISSUED IN RELIANCE UPON
THE SAFE HARBOR PROVIDED BY REGULATION D AND/OR REGULATION S PROMULGATED UNDER
THE ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE
TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S, PURSUANT
TO AN EFFECTIVE REGISTRATION UNDER THE ACT, OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM REGISTRATION UNDER THE ACT.”
 
(e)             The Purchaser consents to the Company making a notation on its
records and giving instructions to any transfer agent of the Company in order to
implement the restrictions on transfer of the Securities set forth in this
Agreement.
 
8.  Conditions Precedent to the Obligation of the Purchaser to Purchasethe
Tranche A1 Shares.
 
The Purchaser’s obligation to consummate the transactions as contemplated under
this Agreement is subject to the satisfaction or waiver, on or before the
Closing, of each of the following conditions, to the extent applicable:
 
(a)  All the representations and warranties regarding all Group Companies
contained in each Transaction Document shall be true and correct in all material
respects as of
 

11

--------------------------------------------------------------------------------



the date hereof and at the Closing Date.  The Company shall have performed,
satisfied and complied with, in all material respects to the Purchaser’s
satisfaction in its sole discretion, all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by them at or prior to the Closing.
 
(b)  No injunction, restraining order or order of similar nature by a
Governmental Authority shall have been issued as of the Closing Date that would
prevent or materially interfere with the consummation of the transactions
contemplated under the Transaction Documents; and no stop order suspending the
qualification or exemption from qualification of any of the Securities in any
jurisdiction shall have been issued and no Proceeding for that purpose shall
have been commenced or, to the knowledge of the Company, be pending or
threatened as of the Closing Date.
 
(c)  No action shall have been taken by any Governmental Authority and no
Applicable Law shall have been enacted, adopted or issued that would, as of the
Closing Date, prevent the consummation of the transactions contemplated under
the Transaction Documents.
 
(d)  The Company shall have obtained any and all approvals, consents and waivers
necessary for the consummation of the transactions contemplated under the
Transaction Documents as of Closing in accordance with the terms hereof,
including, but not limited to, all applicable Permits, authorizations, approvals
or consents of any Governmental Authority and the shareholders’ approval
required under NASDAQ Marketplace Rule 4350(i)(1)(D).
 
(e)  The Purchaser shall have received on the Closing Date:
 
(1)  a certificate dated the Closing Date, signed by the Chief Executive Officer
of the Company on behalf of the Company to the effect that (w) the
representations and warranties set forth in Section 5 are true and correct with
the same force and effect as though expressly made at and as of the Closing
Date, except for those representations and warranties that speak as of a
specified date, which shall be true and correct in all material respects on and
as of such date, (x) the Company has complied with all agreements and satisfied
all conditions on its part to be performed or satisfied hereunder at or prior to
the Closing, and (y) the sale of any of the Tranche A1 Shares has not been
enjoined (temporarily or permanently);
 
(2)  a certificate dated the Closing Date, signed by the Secretary of the
Company, including specimen signatures of those officers of the Company
authorized to sign the Transaction Documents, to which the Company is a party,
on behalf of the Company, attaching true, complete and up to date copies of the
certificate of incorporation and by-laws of the Company, and attaching the
certificate of good standing of the Company;
 
(3)  the opinion of Hughes Hubbard & Reed LLP, U.S. counsel to the Company,
dated the Closing Date, in the form attached hereto as Exhibit B; and
 
(4)  a release and waiver, signed by JPMorgan Chase & Co., in the form attached
hereto as Exhibit D.
 

12

--------------------------------------------------------------------------------



(5)           payment by wire transfer of immediately available funds of  all
fees, expenses, and disbursement of legal counsel to the Purchaser in an
aggregate amount not exceeding $25,000 to the account designated by such
counsel.
 
(6)           an executed copy of the Voting Agreement signed by all holders of
Class B Common Stock.
 
(f)  Prior to the Closing Date, there has been no change that would have
resulted, or would be reasonably expected to result, in a Material Adverse
Effect.
 
(g)  Each of the Transaction Documents shall have been executed and delivered by
all parties thereto other than the Purchaser, and the Purchaser shall have
received a fully executed original (or clearly legible facsimile copy) of each
Transaction Document.
 
(h)  None of the other parties to any of the Transaction Documents shall be in
breach or default under their respective obligations thereunder.
 
9.  Termination.
 
(a)  The Purchaser may unilaterally terminate this Agreement at any time prior
to the Closing Date by written notice to the Company if any of the following has
occurred:
 
(i)  at any time after January 31, 2008 if the Closing shall not have occurred
on or before such date and such failure to consummate is not caused by a breach
of this Agreement by the Purchaser; provided, however, that the Company may by
written notice to the Purchaser delivered on or before such date extend such
date until February 28, 2008 if the failure of the Closing to have occurred on
or before January 31, 2008 shall have resulted from the failure of the condition
set forth in Section 8(d); provided, further, that the Purchaser may terminate
this Agreement by written notice to the Company on or after February 5, 2008
until the date on which any shareholder approvals required under Section 8(d)
are obtained;
 
(ii)  the failure of  Company to satisfy the conditions contained in Section 8
on or prior to the Closing Date; or
 
(iii)  suspension of trading in the Class A Common Stock by NASDAQ or the
suspension or limitation of trading generally in securities on any national
securities exchange (as defined in the Securities Exchange Act of 1934) or any
setting of limitations on prices for securities on such exchange.
 
(b)   The Company may terminate this Agreement at any time prior to the Closing
Date by written notice to the Purchaser at any time after January 31, 2008 if
the Closing shall not have occurred on or before such date and such failure to
consummate is not caused by a breach of this Agreement by the Company; provided,
however, that the Purchaser may by written notice to the Company delivered on or
before such date extend such date until February 28, 2008 if the failure of the
Closing to have occurred on or before January 31, 2008 shall have resulted from
the failure of the condition set forth in Section 8(d).
 

13

--------------------------------------------------------------------------------



10.  Survival of Representations and Indemnities.  The representations and
warranties and covenants of the Company set forth in this Agreement shall remain
operative and in full force and effect, and will survive indefinitely.
 
11.  Substitution of Purchaser.  The Purchaser shall have the right to
substitute any one of its Affiliates in the financial service industry as the
purchaser of the Tranche A1 Shares by written notice to the Company, which
notice shall be signed by both the Purchaser and such Affiliate and delivered to
the Company at least three Business Days prior to the Closing, and shall contain
such Affiliate’s agreement to be bound by this Agreement and a confirmation by
such Affiliate of the accuracy with respect to it of the representations and
warranties set forth in Section 7.  Upon receipt of such notice, wherever the
word “Purchaser” is used in this Agreement (other than in this Section 11), such
word shall be deemed to refer to such Affiliate in lieu of the original
Purchaser.  In the event that such Affiliate is so substituted as the purchaser
hereunder and such Affiliate thereafter transfers to the original Purchaser all
of the Tranche A1 Shares then held by such Affiliate, upon receipt by the
Company of notice of such transfer, wherever the word “Purchaser” is used in
this Agreement (other than in this Section 11), such word shall no longer be
deemed to refer to such Affiliate, but shall refer to the original Purchaser,
and the original Purchaser shall have all the rights of an original holder of
the Tranche A1 Shares under this Agreement.
 
12.  Miscellaneous.
 
(a)  Notices given pursuant to any provision of this Agreement shall be
addressed as follows: (i) if to the Company, to: Chindex International, Inc.,
4340 East West Highway, Bethesda, Maryland 20814, Fax: (310) 215-7777,
Attention: Chief Executive Officer, with a copy to Hughes Hubbard & Reed LLP,
One Battery Park Plaza, New York, New York, Fax: (212) 422-4726, Attention: Gary
J. Simon; and (ii) if to the Purchaser, to: International Finance Corporation,
2121 Pennsylvania Avenue, NW, Washington, DC 20433, Fax: (202) 522-3743,
Attention: Guy Ellena, Director, Health and Education Department, with a copy to
Morrison & Foerster LLP, at Suite 3501, Bund Centre, Yan An East Road No. 222,
Shanghai, People’s Republic of China 200002 Fax: +86 (21) 6335-2290, Attention:
Charles C. Comey, Esq.
 
(b)  This Agreement has been and is made solely for the benefit of and shall be
binding upon the parties hereto as and to the extent provided in this Agreement,
and no other Person shall acquire or have any right under or by virtue of this
Agreement.
 
(c)  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF
LAWS THEREOF.
 
(d)  The parties hereto each hereby waive (i) any right to trial by jury in any
action, Proceeding or counterclaim arising out of or relating to this Agreement,
and (ii) any objection which it may now or hereafter have to (A) the laying of
venue of any suit, action or Proceeding arising out of or based upon this
Agreement or the transactions contemplated hereby in any State or U.S. federal
court in The City of New York and County of New York, and (B) the jurisdiction
of such courts in any such suit, action or Proceeding. This clause 12 (d)
constitutes a
 

14

--------------------------------------------------------------------------------



waiver of the Purchaser’s immunity under Article VI, Section 3 of the
Purchaser’s Articles of Agreement (but only to the extent provided in this
clause 12 (d)) that no action may be brought against the Purchaser except in a
court of competent jurisdiction. Notwithstanding anything to the contrary, this
clause 12(d) does not constitute a waiver or relinquishment before any authority
or court of law of any of is other privileges and immunities set forth in the
Purchaser’s Articles of Agreement, including without limitation (i) the immunity
of all of the assets of the Purchaser from all forms of seizure, attachment or
execution before the delivery of final judgment against the Purchaser, (ii) the
immunity of all of the assets of the Purchaser from search, requisition,
confiscation, expropriation or any other forms of seizure by executive or
legislative action, (iii) the inviolability of the Purchaser’s archives and (iv)
the freedom of the Purchaser’s assets from restrictions of any nature.
 
(e)  No failure to exercise, and no course of dealing with respect to, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
remedy hereunder preclude any other or further exercise thereof or the exercise
of any other right, power or remedy.
 
(f)  This Agreement may be signed in various counterparts which together shall
constitute one and the same instrument.  In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
 
(g)  The headings in this Agreement are for convenience of reference only and
shall not constitute part of this Agreement nor limit or otherwise affect the
meaning of any provision of this Agreement.
 
(h)  If any term, provision, covenant or restriction of this Agreement is held
by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, in each case to the extent
permitted by Applicable Law, and the parties hereto shall use their best efforts
to find and employ an alternative means to achieve the same or substantially the
same result as that contemplated by such term, provision, covenant or
restriction.  It is hereby stipulated and declared to be the intention of the
parties that they would have executed the remaining terms, provisions, covenants
and restrictions without including any of such that may be hereafter declared
invalid, illegal, void or unenforceable, to the extent permitted by Applicable
Law.
 
(i)  This Agreement may be amended, modified or supplemented, and waivers or
consents to departures from the provisions hereof may be given; provided that
the same are in writing and signed by all of the signatories hereto.
 


 
[Signature Page(s) to Follow]
 





15

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the undersigned have executed this Securities Purchase
Agreement as of the date first written above.

 

  CHINDEX INTERNATIONAL, INC.          
 
By:
 /s/ Roberta Lipson       Name:   Roberta Lipson       Title:     Chief
Executive Officer and President          


 
 



  INTERNATIONAL FINANCE CORPORATION          
 
By:
 /s/ Guy Ellena       Name:   Guy Ellena       Title:     Director, Health and
Education Department          



 
 
Signature Page to Purchase Agreement

--------------------------------------------------------------------------------

 